Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.

Applicant highlights/bolds sections of claim 4 as being deficient to the Kruttli reference.

Regarding “at least two weight elements”. This argument is not persuasive. Kruttli clearly sets forth two weight elements. 

    PNG
    media_image1.png
    174
    480
    media_image1.png
    Greyscale

Figure 2

    PNG
    media_image2.png
    626
    722
    media_image2.png
    Greyscale

Figure 9.

With regard to substantially in the form of a strip: See figure 9. The balance is elongate with a width substantially narrower than the length. Operationally the weights are located at the distal ends of the strip (longer) length. The examiner has to afford the terms their broadest reasonable interpretation. There is no established limit on the permissible width of the strip. There is no requirement on the strip to include or exclude any particular shape or composition of shapes. 
With regard to “substantially cruciform”. The examiner agrees that Kruttli is not cruciform. This limitation is listed in the alternative using the term “or”.
Regarding “central portion having a shaft bore and each of the first wings having a fixing bore for fixing a respective element of the at least two weight elements: These features are plainly taught by the prior art. 

    PNG
    media_image3.png
    313
    618
    media_image3.png
    Greyscale


Applicant asserts that the modification of 
Bonsack in view of Silva would not be obvious. This argument is not persuasive. The prevalence of weight bores is profoundly well known in the art of horology and balance design. The assertion of non-obviousness cannot negate the state of the art nor the state/skill of one having ordinary skill in the art.
Applicant asserts that Bonsack has priorities different than the modification. This argument is not persuasive. The prevalence of such features in the art are great. The lens of obviousness takes into consideration this state in the art as it applies to the weight of obviousness type considerations. The modification in question isn’t merely an obscure modification, but one that is routine and normal and well documented in the prior art.  See in example Reinhardt (US 2962900).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4, 6-10, 13, 14, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kruttli (EP 2570868).
With regard to claim 4 Kruttli discloses an oscillating system for a watch movement, comprising:
a balance (6 figure 9), at least two weight elements (figure 9), and a hairspring (7), wherein the oscillating system does not include a balance rim (figure 9), wherein the balance is substantially in the form of a strip (figure 9) or substantially cruciform, in that the balance includes a central portion and at least two first wings (figure 9), the central portion having a shaft bore and each of the first wings having a fixing bore for fixing a respective element of the at least two weight elements (figure 9), and in that the oscillating system includes a fixing element (22; 12 provides the connection to the housing for the balance to function as a balance) for fixing the hairspring on the balance (figures 9, 10);
the balance extending along a central axis of the balance (V figure 9) and the shaft bore and both the fixing bored of the first wings being positions on the central axis such that the shaft bore an both the fixing bores are aligned along the central axis (V figure 9); and 
each of the weight elements including a fixing shaft that extends into a respective fixing bore so as to attach the weight element onto the balance, such that the weight elements are also positions on the central axis (figure 9).
The claim comparison up to this point is done relative to axis V being the central axis. This has been done owing to the explicit disclosure of the parts and the respective alignments. It should be noted that the exact center axis also reads on the limitations in question. See figure 13

    PNG
    media_image4.png
    453
    628
    media_image4.png
    Greyscale

Those skilled in the art would recognize the bore holes for receiving a weight. The smaller weight bores are used in the art for fine tuning the weight. As a matter of claim interpretation claim recites a strip form or cruciform. This plainly off axis weight elements are must be permitted within the claim scope. The term center axis is a minimum sufficient condition it does not preclude additional parts as doing so would clearly preclude the interpretation of a cruciform which is a positively recited alternative.

With regard to claim 6 Kruttli discloses the oscillating system according to claim 4, wherein the fixing element (12) is in the form of a pin (shaft of 5), and the central portion of the balance, including a pin socket housing the fixing element (5, figures 9, 10).

With regard to claim 7 Kruttli discloses the oscillating system according to claim 4, wherein the oscillating system further includes a shaft (5 figure 10), wherein the shaft includes a single roller (figure 10), the single roller  provided to operate as an integrated safety roller (figure 10) and/or to limit a movement of a safety strip (figure 10).



With regard to claim 9 Kruttli discloses the oscillating system according to claim 8, wherein the balance includes at least two second wings (figure 9).

With regard to claim 10 Kruttli discloses the oscillating system according to claim 9, wherein each of the second wings includes an angled element carried out by bending or using a bracket (arms figure 9), each angled element having an angled bore for housing the adjusting screw, each angled element having a slot provided for cooperating with the angled bore to allow secure tightening of the adjusting screw in the angled bore (see the holes in the four corners figures 11, 12).

With regard to claim 13 Kruttli discloses the oscillating system according to claim 4, wherein the hairspring is nonmetallic (paragraph 20).

With regard to claim 14 Kruttli discloses a watch movement, comprising: the oscillating system according to claim 4 (figure 2).

With regard to claim 17 Kruttli discloses the oscillating system according to claim 4, wherein the oscillating system further comprises a shaft (5 figure 6), wherein the shaft comprises a single roller (figure 6), which is provided to operate as an integrated safety roller and/or to limit a movement of a safety strip (figure 6).



With regard to claim 19 Kruttli discloses the oscillating system according to claim 6, wherein the balance includes at least two second wings (figure 9).

With regard to claim 20 Kruttli discloses the oscillating system according to claim 7, wherein the balance includes at least two second wings (figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kruttli (EP 2570868) in view of Aegler (US 2116257)
With regard to claim 11 (depends from claim 10) Kruttli does not disclose the claimed: 
wherein the angled element has an angle of 90° (the bore through structure 6 figure 11 is perpendicular to the plane of rotation – 90 degrees).
Aegler teaches weight elements mounted at 90 degrees to the rotational plane – figure 3. Aegler teaches weights mounted on a curved/angled bracket – figure 3. At the time of the earliest effective 

With regard to claim 16 (depends from claim 2) Kruttli does not disclose the claimed:
wherein at least one among the two weight elements is an adjusting screw, and further comprising: - adjusting the adjusting screw so as to adjust the balancing of the oscillating system.
Aegler teaches at least two types of screws, fixing and purely weight applying. Both types move radially. See figure 3. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kruttli’s system with at least one among the two weight elements is an adjusting screw, and further comprising: - adjusting the adjusting screw so as to adjust the balancing of the oscillating system, as taught in part by Aegler. The reason for doing so would have been to adjust the rotational inertia of the balance by adjusting the radial position of weighed screws as is well known in the art of horology as the distance of a weight from the center of rotation defines the rotational inertia of a balance and moving the weight inward and outward changing the oscillation frequency due to the change in rotational inertia. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruttli (EP 2570868) in view of Decoux (US 2015/0309478).
With regard to claim 15 (depends from claim 14) Kruttli does not disclose the claimed: wherein an escapement of the watch movement and/or an escapement wheel of the watch movement are fixed in a ruby. Decoux teaches it is normal and routine to form bearings from ruby – paragraphs 113-114. Kruttli doesn’t discuss the material selection for the bearing. At the time of the earliest effective filling date it . 

Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsack (US 3626691) in view of Silva (US 2010/0157743)

With regard to claim 4 Bonsack discloses an oscillating system for a watch movement, comprising: a balance (figure 3-7), at least two weight elements (figure 3-7), and a hairspring (column 1 lines 25-34, column 2 lines 30-35), wherein the oscillating system does not include a balance rim (figure 3-7),
Wherein the balance is substantially in the form of a strip (figure 3) or substantially cruciform, in that the balance includes a central portion (3, 4 figure 3) and at least two first wings (5 figure 3), and
The central portion having a shaft bore (figure 3),
Wherein the balance is substantially in the form of a strip (figure 3) or substantially cruciform, the balance including a shaft bore located in a geometric center of the balance (figure 3) and the balance extending along a central axis of the balance (figure 3), and the shaft bore and the at least two weight elements being positioned on the central axis, such that the shaft bore and the at least two weight elements are aligned along the central axis (figure 3.)
Bonsack does not teach each of the first wings having a fixing bore for fixing a respective one of the at least two weight elements, and the oscillating system includes a fixing element for fixing the hairspring balance (beyond the fact that a balance operationally necessitates an attached hairspring).
Silva teaches cross bores for receiving weights – 12 figure 1. Silva teaches a collect for attaching a hair spring to the balance – abstract; figure 1. 


selecting a hairspring (column 1 lines 25-34, column 2 lines 30-35),
selecting a balance belonging to a predetermined class, without a balance rim (column 1 lines 25-34, column 2 lines 15-23, column 4 lines 18-39; figures 3-7),
selecting at least two weight elements for balancing in a predetermined batch (1, 2, 5, 5’, 5’’, 7 figures 3, 5-7),
pairing of the hairspring with the balance and the at least two weight elements (column 1 lines 25-34, column 2 lines 30-35),
measuring an oscillation frequency of the oscillating system that includes the hairspring, the balance and the at least two weight elements (column 1 lines 46-68, column 2 lines 44-57), and
selecting at least one of a balance of another class or of the at least two weight elements of another batch if the measured oscillation frequency does not correspond to a desired oscillation frequency (column 1 lines 46-68, column 2 lines 44-57),
Wherein the balance is substantially in the form of a strip (figure 3) or substantially cruciform, the balance including a shaft bore located in a geometric center of the balance (figure 3) and the balance extending along a central axis of the balance (figure 3), and the shaft bore and the at least two weight elements being positioned on the central axis, such that the shaft bore and the at least two weight elements are aligned along the central axis (figure 3.)
Bonsack does not disclose the claimed: determining that the measured oscillation frequency does not correspond to a desired oscillation frequency; selecting based on the determining at least one selected from the group, and maintaining based on a further determining the further arrangement.
Silva teaches matching a spiral spring to a collet and balance to achieve the desired characteristics of a full balance spring configuration. Silva teaches doing so to achieve a desired accuracy of the system 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s system and method with steps including: determining that the measured oscillation frequency does not correspond to a desired oscillation frequency; selecting based on the determining at least one selected from the group, and maintaining based on a further determining the further arrangement, as taught in part by Silva. Doing so would have been among the most obvious of considerations to one having ordinary skill in the art. One skilled in the art must have access to the tools of trial and error in arriving at a working system. Within this lens of consideration there is nothing more fundamental to making a working mechanical timepiece then matching a balance and spring, and if the frequency does not match a desired frequency or accuracy, changing those parts to improve the frequency and accuracy. Doing so is nothing more than the most routine and necessary of operations of making and using a timepiece which has a balance and hairspring. The reason for doing so would have been to improve the characteristics of the system as taught by Silva.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsack (US 3626691) in view of Silva (US 2010/0157743) and Reinhardt (US 2962900)

With regard to claim 21 Bonsack discloses a method of adjusting the oscillation frequency of an oscillating system for a watch movement, comprising: 
selecting a hairspring (column 1 lines 25-34, column 2 lines 30-35), 
selecting a balance belonging to a predetermined class, without a balance rim (column 1 lines 25-34, column 2 lines 15-23, column 4 lines 18-39; figures 3-7), 
selecting at least two weight elements for balancing in a predetermined batch (1, 2, 5, 5’, 5’’, 7 figures 3, 5-7),
pairing of the hairspring with the balance and the at least two weight elements (column 1 lines 25-34, column 2 lines 30-35), U.S. Patent Application No.: 16/061,561 Attorney Ref. No.: 5090-0096Page 6
Bonsack does not disclose the claimed:
the hairspring being affixed onto the balance by a fixing element, with the fixing element fitted into a socket in the balance and the fixing element attached to the hairspring, 
measuring an oscillation frequency of the oscillating system that includes the hairspring, the balance and the at least two weight elements; 
determining that the measured oscillation frequency does not correspond to a desired oscillation frequency; variously selecting, based on the determining, at least one balance of another class AND different weight elements of another batch, so as to provide a further arrangement; further determining that a further measured oscillation frequency does correspond to the desired oscillation frequency; and maintaining, based on the further determining, the further arrangement,
wherein the balance is substantially in the form of a strip (figure 3) or substantially cruciform, the balance including a shaft bore located in a geometric center of the balance (figure 3)
the balance extending along a central axis of the balance (figure 3), and the shaft bore and the at least two weight elements being positioned on the central axis (figure 3); and
each of the at least two weight elements having a width in a direction perpendicular to the central axis (figure 3) such width being wider than a width of the balance (figure 3); and
Silva teaches a balance spring attached to a collet which is attached to a shaft/pin which is inserted into a socket/hole of the balance, each of the at least two weight elements attached to the balance by a respective fixing bore, each fixing bore disposed at respective end of the 
Reinhardt teaches a strip balance with perpendicular weight attachment 24 figure 1.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s balance with a balance spring attached by means of a central shaft into a socket of the balance, each of the at least two weight elements attached to the balance by a respective fixing bore, each fixing bore disposed at respective end of the balance and each fixing bore including a bore that extends through the balance at a right angle to the central axis, as taught by Silva and Reinhardt. The reason for doing so would have been to operationally connect the spring to the balance to form an operational balance as taught by both Bonsack and Silva. 
Silva teaches matching a spiral spring to a collet and balance to achieve the desired characteristics of a full balance spring configuration. Silva teaches doing so to achieve a desired accuracy of the system frequency – claim 3. Silva teaches grouping the sets into different classifications – claims 2, 5, 11. Silva teaches adjusting the characteristics to achieve a desired result – claim 10. 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s system and method with steps including: determining that the measured oscillation frequency does not correspond to a desired oscillation frequency; variously selecting, based on the determining, at least one balance of another class AND different weight elements of another batch, so as to provide a further arrangement; further determining that a further measured oscillation frequency does correspond to the desired oscillation frequency; and maintaining, based on the further determining, the further arrangement, as taught in part by Silva. Doing so would have been among the most obvious of considerations to one having ordinary skill in the art. One skilled in the art must have access to the tools of trial and error in arriving at a working system. Within this lens of consideration there is nothing more fundamental to making a working mechanical timepiece then matching a balance .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsack (US 3626691) in view of Silva (US 2010/0157743) in further view of Buhler (US 9459589).
With regard to claim 2 depends from claim 1 Bonsack does not disclose the claimed: wherein the hairspring is nonmetallic. Buhler teaches a silicon spring. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s spring from silicon as taught by Buhler. The reason for doing so would have been to select a spring material with desirable material characteristics as taught by Buhler. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonsack (US 3626691) in view of Silva (US 2010/0157743) in further view of Schaad (US 3568431).
With regard to claim 3 (depends from claim 1) Bonsack does not disclose the claimed: wherein at least one among the two weight elements is an adjusting screw, and further comprising: adjusting the adjusting screw so as to adjust the balancing of the oscillating system. Schaad teaches adjusting screws 15 figure 3. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Bonsack’s device with inertia adjusting screws and to adjust the inertia using said screws as taught by Schaad. The reason for doing so would have been to selectively adjust the inertia of the system as taught by Schaad.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN KAYES/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2-19-22